     Case 2:18-cv-02065-JAM-AC Document 42 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9       EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10

11 ZURICH AMERICAN INSURANCE                      Case No. 2:18-cv-02065-JAM-AC
     COMPANY OF ILLINOIS,
12                                                ORDER ON STIPULATION RE
                  Plaintiff,                      CONTINUANCE OF DEBTOR’S
13                                                EXAMINATION AND DOCUMENT
           v.                                     PRODUCTION
14
     ACCUIRE, LLC and DOES 1 to 100,
15 inclusive,
                                                  Magistrate: Hon. Allison Claire
16                Defendants.                     Ctrm: 26, 8th Floor
                                                  Hearing Date: December 16, 2021
17                                                New Hearing Date: January 27, 2021
                                                  Hearing Time: 10 a.m.
18

19                                                Complaint Filed: July 28, 2018
20         The Court having considered the stipulation of Plaintiff and Judgment
21   Creditor ZURICH AMERICAN INSURANCE COMPANY OF ILLINOIS
22   ("Zurich") and Defendant and Judgment Debtor ACCUIRE, LLC (Accuire), and
23   finding just cause therefore, rules as follows:
24         1. A debtor’s examination of Accuire was ordered on Zurich’s application
25 to occur on Wednesday, December 16, 2020 at 10 a.m. (Doc. 35). As part of the

26 Court’s order regarding the debtor’s examination, Accuire was to have produced

27 responsive documents to categories listed in the order to Zurich by December 14,

28 2020.
     Case 2:18-cv-02065-JAM-AC Document 42 Filed 12/16/20 Page 2 of 2


 1         2. The parties have reached a settlement in this matter.
 2         3. In order to allow the parties time so that the settlement may be finalized,
 3   a settlement agreement executed, and all settlement payments made, the debtor’s
 4   examination scheduled for Wednesday, December 16, 2020 at 10 a.m. is continued
 5   until January 27, 2021 at 10 a.m..
 6         4. The continued debtor’s examination will be conducted remotely. The
 7   Court will provide call-in information or a videoconference link for the hearing
 8   with the Magistrate regarding the debtor’s examination at 10 a.m. on January 27,
 9   2021. Counsel for Zurich will provide a separate videoconference link to counsel
10   for Accuire for the actual debtor’s examination to occur remotely after the hearing
11   with the Magistrate.
12         5. Accuire shall produce all responsive documents to the categories listed in
13   the Magistrate’s prior order setting the debtor’s examination on December 16,
14   2020 (Doc. 35), to be received by Zurich at least two business days before the
15   continued date for the debtor’s examination.
16         6. This order shall be served by Zurich by mail and email on counsel for
17   Accuire. Personal service of the order on Accuire, itself, is not required.
18

19   IT IS SO ORDERED.
20

21   DATED: December 16, 2020
22

23

24

25

26

27

28

                                               2
